UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1002



CHANT’E N. HODGE; HAROLD HODGE,

                                          Plaintiffs - Appellants,

          versus


TAYLOR GAS COMPANY, INCORPORATED; BERNARD
TAYLOR; FRANCIS TAYLOR; BELINDA ANTHONY;
CHUCK, Taylor Helper; BRIAN, Taylor Truck
Driver,

                                           Defendants - Appellees.
          and


UNITED STATES POST OFFICE, Lexington Park,
Maryland; REGGIE RABON, Postmaster; UNITED
STATES MAIL CLERK TONY; UNITED STATES MAIL
CLERK WILMER; UNITED STATES POSTAL SERVICE,
HEADQUARTERS, Washington, DC; JACK POTTER,
Postmaster General; UNITED STATES POSTAL
SERVICE, Capital District Consumer Affairs,
Capitol Heights, Maryland; NANCY MILLER;
DENISE MCQUEEN, Claims Investigator; DAWN
DINKINS; WILLIAM H., Taylor Driver or Helper;
UNITED STATES POSTAL SERVICE, St. Louis,
Missouri; SANDRA L. BEVERLY; DEREK LEWIS;
CELLE; EDWARD BROWN; JANIS COOKER, CEO;
SUZANAE MEDVIDOVICH, Vice President; PEGGY
SMITH; RICHARD LINDSEY; PAKMAIL; GREG HARRIS,
Owner,

                                                       Defendants.
Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
05-319-DKC-8)


Submitted: May 18, 2006                        Decided: May 30, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chant’e N. Hodge, and Harold Hodge, Appellants Pro Se. Sanford
Alex Friedman, LAW OFFICES OF SANFORD FRIEDMAN, L.L.C., Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Chant’e N. Hodge and Harold Hodge appeal the district

court’s order dismissing their complaint construed under 42 U.S.C.

§ 1981 (2000) and various state claims.           We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.          See Hodge v. Taylor Gas Go.,

Inc., No. CA-05-319-DKC-8 (D. Md. Dec. 6, 2005).         We dispense with

oral   argument   because   the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 3 -